DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlegel et al. (US Patent No. 6,044,915 A).
Schlegel et al. ‘915 discloses a combined hitch and anti-roll system for a work vehicle, comprising:
a support structure (16 and 24, collectively; element 16 extending into direct connection with elements 28; Fig. 1) configured for removably mounting to the work vehicle;

an anti-roll system comprising an anti-roll bar (92) directly coupled to the support structure (Fig. 1) such that the support structure simultaneously supports both the hitch system and the anti-roll system;
regarding claim 2,
	wherein the support structure (16) comprises a pair of spaced apart supports coupled to one another (via element 26);
regarding claim 3,
wherein each of the lift arms (20) is pivotably coupled to a respective one of the supports;
regarding claim 4,
wherein the hitch system further comprises a pair of rocker arms (28), each of the rocker arms being coupled to a respective one of the lift arms (via elements 22) and a respective one of the supports;
regarding claim 5,
further comprising a bar (26) disposed in a space between the supports and coupling the supports to one another;
regarding claim 6,
further comprising a pair of anti-roll brackets (82 and 94, collectively) coupling the anti-roll bar to the support structure, each of the anti-roll brackets coupling to a 25respective one of the supports;
regarding claim 7,

regarding claim 8,
	 wherein the support structure (24) is configured for mounting to a differential of the work vehicle (“differential housing” per line 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US Patent No. 5,601,146 A) in view of Du Shane (US Patent No. 2,971,589 A).
CLAIMS 1-8
Regarding claim 1, Schlegel et al. ‘146 discloses a hitch for a work vehicle (12), comprising:
regarding claim 1,
a support structure (20 and 22, collectively, including element 56; Fig. 3) configured for removably mounting to the work vehicle; and
a hitch system (30 and 36, collectively) directly coupled to the support structure and comprising a pair of lift arms (30), 5each of the lift arms being pivotably coupled to the support structure (Fig. 2).
	Regarding claim 1, Schlegel fails to teach an anti-roll system.  Du Shane ‘589 discloses a hitch for a work vehicle (20) comprising an anti-roll system including an anti-roll bar (89) directly coupled to a support structure (77) such that the support structure simultaneously supports both a hitch system (38 via elements 86) and the anti-roll system, wherein the anti-roll bar constrains the movement of the support structure such that both members (77) act as one part (col. 3, lines 60-64).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hitch of Schlegel such that it would have been combined with an anti-roll system, as suggested by Du Shane.  The 
Regarding claim 2, in the combination of Schlegel and Du Shane, the support structure (20 and 22) of Schlegel comprises a pair of spaced apart supports (22) coupled to one another (via bar 26).
Regarding claim 3, in the combination of Schlegel and Du Shane, each of the lift arms (30) of Schlegel is pivotably coupled to a respective one of the supports (22) (col. 2, lines 58-60; Fig. 2).
Regarding claim 4, in the combination of Schlegel and Du Shane, the hitch system (30 and 36, collectively) of Schlegel further comprises a pair of rocker arms (28), each of the rocker arms being coupled to a respective one of the lift arms (30, via element 32) and a respective one of the supports (22; Fig. 2).  
Regarding claim 205, in the combination of Schlegel and Du Shane, the hitch of Schlegel further comprises a bar (26) disposed in a space between the supports (22) and coupling the supports to one another.  
Regarding claim 6, in the combination of Schlegel and Du Shane, the anti-roll system of Du Shane further comprises means for “rigidly” coupling the anti-roll (89) bar to a respective support structure (77) (col. 3, line 60).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the anti-roll bar to the supports with a pair of brackets, as suggested by Du Shane.  The motivation for making further modification would have been to couple rigidly the anti-roll bar to respective supports.

Regarding claim 8, wherein the support structure (20) and is configured for mounting to a differential of the work vehicle (“differential housing” per col. 4, line 14).

CLAIMS 9-16
Regarding claim 9, Schlegel et al. ‘146 discloses a work vehicle (12), comprising:
a chassis (inherent);
a cab comprising a frame carried by the chassis (Fig. 1);
a support structure (20 and 22, collectively, including element 56; Fig. 3) carried by the chassis; and
5a hitch system (30 and 36, collectively) directly coupled to the support structure and comprising a pair of lift arms (30), each of the lift arms being pivotably coupled to the support structure.
Regarding claim 9, Schlegel fails to teach an anti-roll system.  Du Shane ‘589 discloses a hitch for a work vehicle (20) comprising an anti-roll system including an anti-roll bar (89) coupled (structurally) to the frame of a tractor and directly coupled to a support structure (77) such that the support structure simultaneously supports both a hitch system (38 via elements 86) and the anti-roll system, wherein the anti-roll bar constrains the movement of the support structure such that both members (77) act as one part (col. 3, lines 60-64).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the hitch of Schlegel such that it would have been combined with an 
 and an anti-roll system comprising an anti-roll bar coupled to the frame of the cab and directly coupled to the support structure such that the support structure simultaneously supports both the hitch system and the anti-roll system.  
Regarding claim 10, in the combination of Schlegel and Du Shane, the support structure (20 and 22) of Schlegel comprises a pair of spaced apart supports (22) coupled to one another (via bar 26).
Regarding claim 11, in the combination of Schlegel and Du Shane, each of the lift arms (30) of Schlegel is pivotably coupled to a respective one of the supports (22) (col. 2, lines 58-60; Fig. 2).
Regarding claim 12, in the combination of Schlegel and Du Shane, the hitch system (30 and 36, collectively) of Schlegel further comprises a pair of rocker arms (28), each of the rocker arms being coupled to a respective one of the lift arms (30, via element 32) and a respective one of the supports (22; Fig. 2).  
Regarding claim 13201313, in the combination of Schlegel and Du Shane, the hitch of Schlegel further comprises a bar (26) disposed in a space between the supports (22) and coupling the supports to one another.  
Regarding claim 14, in the combination of Schlegel and Du Shane, the anti-roll system of Du Shane further comprises means for “rigidly” coupling the anti-roll (89) bar to a respective support structure (77) (col. 3, line 60).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have coupled the anti-roll bar 
Regarding claim 15, in the combination of Schlegel and Du Shane, the hitch system of Schlegel is a three-point hitch system further comprising a top link (36) movably coupled to the support structure (20).  
Regarding claim 16, wherein the support structure (20) and is configured for mounting to a differential of the work vehicle (“differential housing” per col. 4, line 14).

Claims 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlegel et al. (US Patent No. 6,044,915 A) in view of Schlegel et al. (US Patent No. 5,601,146 A).
Regarding claims 9-16, Schlegel et al. ‘915 discloses all the limitations of the claimed invention, including a chassis (inherent), with the exception of a cab.  Schlegel et al. ‘146 discloses a work vehicle with a cab comprising a frame (Fig. 1).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle of Schlegel ‘915 such that it would have included a cab, as suggested by Schlegel ‘146.  The motivation for making the modification would have been to provide a covered space for an operator of the work vehicle.
Further regarding claim 9, in the combination of Schlegel ‘915 and Schlegel ‘146, the anti-roll bar (92) is structurally coupled to the frame of the cab.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Warlick (US Patent Application Publication No. 2006/0096766 A1), especially Fig. 1.
Mickelson et al. (US Patent Application Publication No. 2007/0044981 A1), entire document.
Mozingo et al. (US Patent Application Publication No. 2007/0209810 A1), entire document.
Mozingo et al. (US Patent Application Publication No. 2009/0272550 A1), especially Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
14 January 2022